Citation Nr: 0120250	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  01-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for scars of the 
face.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1951 to 
June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued a 50 percent evaluation 
for bilateral hearing loss, a 10 percent evaluation for 
tinnitus, and a noncompensable evaluation for scars of the 
face.  The rating decision also denied entitlement to service 
connection for hypertension with renal insufficiency, 
entitlement to service connection for post traumatic stress 
disorder (PTSD), denied entitlement to a TDIU, and denied the 
veteran's claim to reopen for injuries to the arm and back.  
In his notice of disagreement filed in November 2000, the 
veteran specifically disagreed with the issues of bilateral 
hearing loss, tinnitus, scars of the face, and TDIU.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This case must be remanded because the VA examinations of 
June 1999 and October 2000 did not take into account the 
entire medical history of the veteran's disabilities, as the 
claims folder was not made available to the examining 
physicians.  The United States Court of Appeals for Veterans 
Claims (Court) has stated very clearly that rating 
examinations must take into account the entire history of the 
disability under consideration.  Green v. Derwinski, 1 
Vet.App. 121 (1991);  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran contends that his service-connected disabilities 
are more severe than contemplated by the current evaluations.  
The veteran also contends that he is unemployable due to his 
hearing disability.  

In regards to this particular case, the current medical 
findings on file from the veteran's June 1999 and October 
2000 VA examinations are inadequate for purposes of rating 
the disabilities on appeal.  The veteran's C-file was not 
available for review by the examiners.  In addition, the 
veteran testified to being unemployable due to his service 
connected bilateral hearing loss.  The determination of the 
veteran's increased rating claims could significantly affect 
his claim of entitlement to TDIU.  The Court has held that 
such issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issues have 
been rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The jurisprudence of the Court is clear that "a TDIU 
rating claim predicated on a particular service-connected 
condition is 'inextricably intertwined' with a rating 
increase claim regarding the same condition..."  Holland v. 
Brown, 6 Vet. App. 443 (1994).  Therefore, action on the TDIU 
must be deferred.

For these reasons, this case must be remanded for further 
development of the record to include additional VA 
examinations.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that copies of all 
available records of treatment of the 
veteran's service-connected disabilities 
are included in the claims folder.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded VA 
examinations to determine the current 
severity of his service connected 
bilateral hearing loss, tinnitus, and 
scars of the face.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examinations.  All indicated tests and 
studies should be accomplished.  Detailed 
clinical findings should be reported in 
connection with the evaluations.

3.  The examiner(s) must be requested to 
express an opinion as to the impact of 
the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  
The examiner(s) must express an opinion 
as to whether the service-connected 
disabilities have rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claims regarding increased 
evaluations for bilateral hearing loss, 
tinnitus, and scars of the face.  The RO 
should also readjudicate the veteran's 
claim for TDIU.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, the RO must 
issue a supplemental statement of the 
case, a copy of which should be provided 
the veteran and his representative.  
After the veteran and his representative 
have been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




